Citation Nr: 0800699	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of laceration of the 
left thumb, ring, and index fingers.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected low back syndrome.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

Although in his August 2005 substantive appeal the veteran 
requested a personal hearing before the Board at the local VA 
office (Travel Board hearing), in a writing received in 
February 2006 he subsequently withdrew the hearing request.

The January 2005 rating decision also granted an increased 
disability rating to 20 percent for the veteran's service-
connected low back syndrome.  In a letter received by VA on 
March 22, 2005, the veteran expressed disagreement with the 
RO's January 2005 rating decision regarding increased rating 
for the service-connected low back syndrome.  A statement of 
the case was not issued addressing the aspect of the 
increased rating issue in excess of 20 percent.  The issue of 
increased rating in excess of 20 percent for the service-
connected low back syndrome is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of laceration 
of the left thumb, ring, and index fingers of numbness and 
hypoesthesia have manifested symptoms that by analogy more 
nearly approximate mild incomplete paralysis of the median 
nerve of the left hand.  

2.  The veteran's service-connected residuals of laceration 
of the left thumb, ring finger, and index finger (other than 
numbness and hypoesthesia) have manifested limitation of 
motion of the left index finger that more nearly approximates 
ankylosis of the left index finger, and limitation of motion 
of the left thumb and ring finger due to pain and weakness 
with use; the residuals have not manifested ankylosis of the 
thumb or ring finger of the left hand, or limitation of 
motion of the thumb with a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for 
numbness and hypoesthesia analogous to mild incomplete 
paralysis of the median nerve of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.124a, 
Diagnostic Code 8515 (2007). 

2.  The criteria for a separate disability rating of 10 
percent for limitation of motion of the left index finger 
that more nearly approximates ankylosis of the left index 
finger, with limitation of motion of the left thumb and ring 
fingers, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5225 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA notice and duty to assist letters dated in December 2004 
and May 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  These letters informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claim. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, VA compensation 
examination reports and medical opinions, and lay statements 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.  In a March 2006 
written response, the veteran indicated that he did not have 
any other information or evidence to give VA to substantiate 
his claim. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).





Increased Rating Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of  primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms.  This will not, of course, preclude 
the correction of erroneous ratings, nor will it preclude 
assignment of a rating in conformity with §4.7.  38 C.F.R. 
§ 4.13. 

Diagnostic Code 5225 provides a 10 percent disability rating 
for favorable or unfavorable ankylosis of the index finger.  
A note provides that one should also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a. 

Under VA's schedule of ratings for neurological conditions 
and convulsive disorders, Diagnostic Code 8515 provides a 10 
percent disability rating for mild incomplete paralysis of 
the median nerve of the minor hand; a 20 percent disability 
rating for moderate incomplete paralysis of the median nerve 
of the minor hand; and a 40 percent disability rating for 
severe incomplete paralysis of the median nerve of the minor 
hand.  A 60 percent disability rating is provided for 
complete paralysis of the hand with the hand inclined to the 
ulnar side, the index and middle  fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a. 

Increased Rating for Left Hand Residuals of Laceration

By way of history, a May 1997 Board decision granted an 
increased rating of 10 percent for the veteran's service-
connected residuals of laceration of the left thumb, ring, 
and index fingers under Diagnostic Code 8515 as analogous to 
mild impairment of the left hand due to injury to the median 
nerve.  The clinical findings and diagnosis of record 
(January 1996 VA examination report) specifically included an 
area of persistent hypoesthesia, or reduced sensitivity, over 
the superficial radial nerve distribution distal to the 
laceration scar.  The May 1997 Board decision found that the 
veteran's left hand residuals of laceration disability was 
more appropriately rated as analogous to Diagnostic Code 8515 
because of the symptoms manifested and the anatomical 
location (hand).  The June 1997 RO rating decision 
implementing the Board decision assigned the increased rating 
of 10 percent by analogy using Diagnostic Codes 5299-8515.  

In November 2004, the veteran submitted a claim for increased 
rating for the residuals of laceration of the left hand.  
Through various statements during the appeal, the veteran 
contends that he has left hand pain, swelling, weakness, loss 
of strength and grip, numbness, and limited use of the left 
hand.  He contends that at least a 40 percent disability 
rating is warranted for the left hand disability.  

The January 2005 rating decision on appeal purported to 
change the diagnostic code under which the residuals of 
laceration of the left hand were rated to Diagnostic Code 
5225 (ankylosis of the left index finger), finding that the 
veteran's left index finger manifested limitation of motion 
analogous to ankylosis of the left index finger, as required 
for a 10 percent disability rating under Diagnostic Code 
5225.  The January 2005 rating decision on appeal 
specifically found that the veteran's left index finger 
manifested limitation of motion analogous the 10 percent 
rating criteria of ankylosis of the left index finger under 
Diagnostic Code 5225.  The January 2005 rating decision on 
appeal did not properly explain the discontinuance of the 
disability rating under Diagnostic Code 8515, especially in 
light of the historical clinical findings, the veteran's 
continued complaints, and some clinical findings that 
represent the likelihood of continued symptoms of 
hypoesthesia for which the 10 percent disability rating had 
been granted in 1997 (effective from 1993).  The Board finds 
that the change of diagnostic codes in this case does not 
reflect an actual change in the veteran's left hand 
condition, as required by 38 C.F.R. § 4.13. 

Notwithstanding the change of diagnostic codes in the January 
2005 rating decision on appeal, the Board finds that the 
analogous rating under Diagnostic Code 8515 for left hand 
numbness that has been in effect since 1993 is an appropriate 
diagnostic code under which the manifestations of numbness 
and hypoesthesia should be rated.  The Board finds that the 
evidence of record supports a continuance of a 10 percent 
disability rating under Diagnostic Code 8515.  The current 
complaints at the January 2005 VA compensation examination 
include numbness of the left hand, and the current clinical 
findings include a positive Tinel's sign, although clinical 
neurological testing was otherwise negative.  The Board finds 
that, in light of the history of clinical findings that 
include hypoesthesia, and the veteran's consistent reports of 
numbness, it is not appropriate on the basis of the clinical 
findings on the one VA examination in January 2005 to ignore 
the historical findings and complaints to discontinue the 
rating for such symptoms under Diagnostic Code 8515 as 
analogous to mild incomplete paralysis of the median nerve.  
The provisions of 38 C.F.R. § 4.13 specifically provide that 
the aim should be the reconciliation and continuance of the 
diagnosis or etiology upon which service connection for the 
disability had been granted, that any change in evaluation 
should reflect an actual change in the conditions, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms.  For these reasons, the Board finds 
that the veteran's service-connected residuals of numbness 
and hypoesthesia should continue to be rating under 
Diagnostic Code 8515.  For these reasons, the Board finds 
that the appropriate rating under Diagnostic Code 8515 is a 
10 percent disability rating, which reflects symptoms 
analogous to mild incomplete paralysis of the median nerve of 
the minor hand.  38 C.F.R. § 4.124a.  

The Board finds that the criteria for a disability rating in 
excess of 10 percent as an analogous rating under Diagnostic 
Code 8515 for mild incomplete paralysis of the median nerve 
of the left hand have not been met.  Although the veteran 
complains of numbness of the left hand, the January 2005 VA 
compensation examination report reflects negative clinical 
neurological testing except for Tinel's sign, the radial, 
ulnar, and median nerves were found to be intact, light touch 
was intact, and reflexes were symmetric.    

The Board further finds that the criteria have been met for a 
separate disability rating of 10 percent for limitation of 
motion of the left index finger that more nearly approximates 
ankylosis, as required for a 10 percent disability rating 
under Diagnostic Code 5225.  38 C.F.R. § 4.71a.  The evidence 
shows that the veteran has limitation of motion of the left 
index finger that more nearly approximates ankylosis of the 
left index finger.  For example, the January 2005 VA 
examination report recorded ranges of motion of the left 
index finger as; the examiner indicated that the veteran 
would have additional limitation of motion due to pain with 
use; and the VA examiner characterized the veteran's 
limitation of motion of the left index finger as ankylosis.  
Such orthopedic disability, which is rated on the basis of 
limitation of motion, including due to orthopedic factors, is 
a separate and distinct disability from any neurological 
manifestations for which the veteran was originally rating by 
analogy using a neurological diagnostic code (8515).  When a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  For these 
reasons, the Board finds that the criteria for a separate 10 
percent disability rating for ankylosis of the left index 
finger have been met under Diagnostic Code 5225.  

The Board further finds that the criteria for a separate 
disability rating in excess of 10 percent for limitation of 
motion of the left index finger have not been met.  The 
maximum schedular disability rating under Diagnostic Code 
5225 for ankylosis of the index finger, whether favorable or 
unfavorable, is 10 percent.  38 C.F.R. § 4.71a.  The evidence 
also shows that the veteran has some limitation of motion of 
the left thumb and ring fingers due to pain and weakness with 
use, but the evidence does not show that ankylosis of the 
thumb or ring finger of the left hand.  The January 2005 VA 
examination report shows that the veteran has motion of the 
metacarpal phalangeal joints of the left thumb and ring 
finger to 90 degrees, motion of the proximal interphalangeal 
joints of the left thumb and ring finger to 100 degrees, and 
motion of the distal interphalangeal joints of the left thumb 
and ring finger to 70 degrees.  Even with considerations of 
some additional limitation of motion of these digits with 
use, the evidence does not show ankylosis of the left thumb 
or left ring finger.  

When the limitation of motion of the left thumb and ring 
fingers, including as due to pain and weakness with use, is 
considered in combination with ankylosis of the left index 
finger, the evidence still does not warrant a higher 
disability rating than 10 percent for all these digits, and 
the evidence does not warrant separate compensable disability 
ratings for the left thumb or left ring finger.  For example, 
Diagnostic Codes 5222 and 5223 provide for ratings based on 
favorable ankylosis of  various combinations of two or three 
digits; however, as indicated, the evidence does not show 
ankylosis of the thumb or ring finger of the left hand.  
Diagnostic Code 5230 provides only a 0 percent disability 
rating for any limitation of motion of the ring finger.  
Diagnostic Code 5227 provides only a 0 percent rating for 
ankylosis of the ring finger.  In addition, the evidence does 
not show limitation of motion of the thumb with a gap of one 
to two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, as 
required for a separate 10 percent disability rating under 
Diagnostic Code 5228.  38 C.F.R. § 4.71a. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

A disability rating in excess of 10 percent for numbness and 
hypoesthesia analogous to mild incomplete paralysis of the 
median nerve of the left hand is denied.  

The criteria for a separate disability rating of 10 percent 
for ankylosis of the left index finger with limitation of 
motion of the left thumb and ring fingers is granted, subject 
to the criteria governing the payment of monetary awards.


REMAND

The Board construes a March 2005 letter from the appellant as 
a notice of disagreement with the January 2005 rating 
decision that granted an increased disability rating to 20 
percent for the veteran's service-connected low back 
syndrome, but denied a disability rating in excess of 20 
percent.  The appellant's March 2005 letter specifically 
references a rating decision, expresses disagreement with the 
rating in that decision, specifically referred to his back, 
and requested a different outcome.  See 38 C.F.R. § 20.201 
(2007) (a written communication is a NOD if it expresses 
dissatisfaction or disagreement and a desire to contest the 
result; special wording is not required).  Under the holding 
in Manlincon v. West, 
12 Vet. App. 238 (1999), this issue must be remanded for 
issuance of a statement of the case on appeal of this issue 
of increased rating for the veteran's service-connected low 
back syndrome.  

Accordingly, the issue of entitlement to an increased rating 
in excess of 20 percent for the veteran's service-connected 
low back syndrome is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to an 
increased rating in excess of 20 percent 
for the veteran's service-connected low 
back syndrome.  The appellant and his 
representative should be apprised of the 
appellant's right to submit a substantive 
appeal and to have the claim for 
increased rating for the service-
connected low back syndrome reviewed by 
the Board.  The RO should allow the 
appellant the requisite period of time 
for a response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


